UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2786



In Re: CHARLES EDWARD LEE ROGERS,

                                                             Debtor.
_________________________


WALTER M. ROGERS, JR.; RONALD       A.   ROGERS;
ROGERS BROTHERS, INCORPORATED,

                                            Plaintiffs - Appellees,

          versus

CHARLES EDWARD LEE ROGERS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-703-A, BK-94-14656-AB)

Submitted:   June 28, 1996                  Decided:   July 23, 1996


Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Lee Rogers, Appellant Pro Se. Donald Francis King,
ODIN, FELDMAN & PITTLEMAN, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant, a debtor under Chapter 13 of the Bankruptcy Code,

appeals from the district court's order affirming the bankruptcy

court's decision to deny confirmation of Appellant's proposed

Chapter 13 plan because it was not proposed in good faith. See 11
U.S.C.A. § 1325(a)(3) (West 1993). We have reviewed the record and

the district court's opinion affirming the decision of the bank-

ruptcy court and find no reversible error. Accordingly, we affirm.

See Neufeld v. Freeman, 794 F.2d 149, 152 (4th Cir. 1986); Deans v.
O'Donnell, 692 F.2d 968, 972 (4th Cir. 1982). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3